El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Joaquín Oronoz Bodón nos presentó una moción para que desestimásemos la apelación que Susano Montalvo estableció contra sentencia de la Corte de Distrito de Aguadilla que le .condenó por desacato por haber desobedecido la sentencia que había recaído en un pleito que entre ellos y Víctor P. Martí-nez se siguió sobre injunction para recobrar la posesión de propiedad inmueble, cuya moción funda en que la parte ape-lante no había presentado proyecto de exposición del caso ni pliego de excepciones dentro del término legal ni había solicitado prórroga de la corte inferior, y que tampoco había presentado en esta corte la transcripción de la apelación dentro de treinta días.
No quisimos resolver esa moción porque declaramos que el hecho de que el peticionario sea uno de los litigantes en el pleito no lo convierte en parte .en la apelación por desa-.cato; mas como nos ha pedido que reconsideremos esa nega-tiva y que desestimemos el recurso, se hace necesario que expongamos más detalladamente los motivos en que nos ba-samos.
Es cierto, como sostiene el peticionario, que existe una división entre desacato propiamente criminal y el que gene-ralmente se llama civil o cuasi desacato. La regla por la *349cual se distingue uno de otro puede' sintetizarse diciendo que los desacatos civiles consisten en que una persona deje de hacer alguna cosa que la corte ordenó que hiciera para beneficio y ventaja de la otra parte en procedimientos ante el tribunal; mientras que el desacato criminal se realiza cuando se eje-cutan ciertos actos que redundan en falta de respeto a la corte o a sus procedimientos, en la obstrucción de la admi-nistración de la justicia pública o que tienden a producir descrédito para el tribunal por conducta desordenada o insul-tante en su presencia o en los alrededores de la corte, o en actos de violencia que interrumpen sus procedimientos, así como en la desobediencia a sus órdenes, intervención con la propiedad que está en su custodia o mala conducta de sus funcionarios. Rapalje on Contempts, pág. 25. In re Wilson, 17 Pac. Rep., 699; Snow v. Snow, 43 Pac. Rep., 621; Gompers v. Buck’s Stove & R. Co., 33 App. Cases, District of Columbia, 564; 9 Cyc., 6.
Cuando el desacato es propiamente civil entonces la parte perjudicada por la desobediencia'es realmente la parte con-traria litigante, quien tiene interés e intervención como tal en el resultado del desacato. Así encontramos en muchos casos que las partes del pleito son las partes en el procedi-miento de desacato y en la apelación cuando existe. Hayes v. Fischer, 102 U. S., 122, y casos citados anteriormente.
Sin embargo, no todos los desacatos que se castigan por desobediencia de una orden dictada en un pleito son necesa-riamente civiles como ocurrió en el caso de Phillips v. Welch, 11 Nev., 187, citado en Gompers v. Buck’s Stove & R. Co., supra, con la negativa a obedecer un decreto de injunction. En el presente caso la petición de desistimiento no está jurada, razón por la cual no podemos estimar justificados los hechos en que se funda, y por la certificación a ella acompañada 'que libró el secretario de la corte inferior conocemos que se apeló de una sentencia dictada en aquella corte, pero igno-ramos la sentencia y, por tanto, si se trata de un desacato de naturaleza civil en que podamos considerar al peticionario *350como parte, o de carácter criminal' en el que no tiene inter-vención, por cuyo motivo no podemos modificar nnestra reso-lución anterior y se niega la reconsideración.

Denegada la reconsideración solicitada y no ha lugar a resolver la moción de desestimación.

Jneces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.